COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00123-CV


John Hawkins                             §    From the 158th District Court

                                         §    of Denton County (2012-20790-158)
v.
                                         §    December 31, 2014

Angela Myers                             §    Opinion by Justice McCoy

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the trial court’s

“Order Denying Plaintiff’s Motion for Partial Summary Judgment and Granting

Defendant’s Motion for Partial Summary Judgment” is affirmed and that the trial

court’s “Order Granting Sanctions” is vacated.

      It is further ordered that Appellant John Hawkins shall pay all costs of this

appeal, for which let execution issue.

                                     SECOND DISTRICT COURT OF APPEALS


                                     By /s/ Bob McCoy
                                         Justice Bob McCoy